Citation Nr: 0603643	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  00-10 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for squamous and basal 
cell carcinoma with actinic keratoses.

2.  Entitlement to an increased rating for residual tender 
scar from a shell fragment wound to the left forearm, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for functional 
limitation in the use of the left forearm with loss of 
strength and fatigability, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions issued by the Regional Office 
(RO) of the Department of Veterans Affairs (VA) located in 
Nashville, Tennessee.  Service connection was established for 
residuals of a shell fragment wound in a October 1997 rating 
decision and December 1997 correspondence has been accepted 
as a notice of disagreement with the disability evaluation 
assigned for painful scarring.  A separate 10 percent 
disability rating for functional limitation was added by a 
July 1999 rating decision.  A statement of the case (SOC) was 
issued in March 2000 and the veteran perfected his appeal for 
his increased rating claim the following month.  The veteran 
filed a claim seeking service connection for a skin disorder 
in April 1998, which was denied in a September 1998 rating 
decision.  The veteran voiced disagreement with this 
determination that same month; a SOC was issued in March 
1999.  His substantive appeal was timely received in July 
1999.

The Board remanded these issues for additional development in 
August 2001; the requested actions have been completed and 
this matter is again before the Board for appellate review.  
In December 2005 the Board asked for clarification from the 
veteran as to whether he desired a hearing.  He did not 
respond and the Board therefore assumes he does not want a 
hearing.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
this matter has been developed and obtained and all due 
process concerns have been addressed.

2.  Competent medical evidence links the veteran's currently 
diagnosed skin disorder to his service.

3.  The veteran's residual scar from a shell fragment wound 
to the left forearm measures 2.5 centimeters and is slightly 
depressed with no adhesions and no sign of tendon damage.  
Objective evidence shows he had tenderness and sensitivity of 
the scar upon palpation.

4.  The veteran is right-handed, and his functional 
limitation in the use of the left forearm with loss of 
strength and fatigability is not moderately severe.


CONCLUSIONS OF LAW

1.  Squamous and basal cell carcinoma with actinic keratoses 
was incurred in service.   38 U.S.C.A. §§ 1110, 1154, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2005).

2.  The criteria for a disability rating in excess of 10 
percent for residual scar from a shell fragment wound to the 
left forearm are not met throughout the pendency of this 
appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.118, Diagnostic Code 7804 (2005); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7804 (2002).

3.  The criteria for a disability rating in excess of 10 
percent for the veteran's functional limitation in the use of 
the left forearm with loss of strength and fatigability are 
not met throughout the pendency of this appeal. 38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.10, 4.40, 4.55, 4.56, 4.73 Diagnostic Code 5307 (2005); 38 
C.F.R. § 4.55, 5.56, 4.73, Diagnostic Code 5307 (1996).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection: Skin Disorder

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).

The facts of this case may be briefly described.  The 
veteran has been diagnosed (post service) to be post 
surgical status for squamous and basal cell carcinoma with 
actinic keratoses.  He described suffering blistering sun 
burns as a child, in Vietnam, and following service.  A VA 
examiner explained the veteran's skin cancers with actinic 
keratoses are a consequence of the effects of the veteran's 
sun exposure.  The conditions are the result of an 
incremental process that was initiated in the veteran's 
childhood and was aggravated by the sun burns sustained in 
service and thereafter.  As a combat veteran in Vietnam, the 
Board accepts the veteran's description of in-service sun 
burns, and with the medical opinion expressed in the terms 
used here, (with no adverse medical opinion of record), a 
basis upon which to establish service connection for 
squamous and basal cell carcinoma with actinic keratose may 
be considered to have been reasonably presented.  
Accordingly, service connection for this is granted.  


Residuals of Shell Fragment Wound

In November 1967 the veteran was hospitalized for five days 
for a shell fragment wound to his left forearm.  He had been 
admitted for debridement of the wound and was dismissed from 
the hospital to his unit with sutures which were to be 
removed five to seven days later.  Service connection was 
established for the residuals of the shell fragment wound by 
the October 1997 rating decision; a 10 percent disability 
rating was established effective the date of claim for 
scarring that objective evidence showed to be tender and 
painful.  A separate 10 percent rating was granted by a July 
1999 rating decision for functional limitation of the left 
forearm.  The veteran disagrees with his combined 20 percent 
disability rating for his residuals of shell fragment wound, 
indicating that his pain and loss of strength is not properly 
evaluated.  See December 1998 statement.

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to determine 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2005).  In the appeal of an initial 
assignment of a rating disability, a veteran may be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period, a practice known as 
"staged ratings."  Fenderson v. West, 12 Vet. App. 119 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).

In general, when there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 4.3 (2005).  
The Board decisions must be based on the entire record, with 
consideration of all the evidence.  38 U.S.C.A. § 7104 (West 
2002).  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the 
United States Court of Appeals for Veterans Claims (Court) 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

During the course of this appeal, the criteria by which the 
veteran's residuals of shell fragment wound are evaluated 
were revised.  Where the law or regulations change while a 
case is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  Thus, 
the Board will proceed to analyze the veteran's claim for an 
increase under both sets of criteria.  If an increase is 
warranted based solely on the revised criteria, the effective 
date of the increase cannot be earlier than the effective 
date of the revised criteria.  VAOPGCPREC 3-2000 (Apr. 10, 
2000).  

Residual Scar

The veteran is currently evaluated as 10 percent disabled for 
the residual scarring from his shell fragment wound.  As to 
whether an increased rating is warranted for the veteran's 
disability under any diagnostic code that contemplates scars, 
the record shows the presence of entry wound scar on the left 
forearm that measured 2.5 centimeter (cm).  See March 2003 VA 
muscles examination report.  The evidence shows the veteran's 
scar was slightly depressed with no adhesions and no sign of 
tendon damage.  See September 1997, April 1999 and March 2003 
VA muscles examination reports.  While the March 2003 
examination report indicates that the scar was nontender to 
palpation, the September 1997 examination report indicates 
the veteran had tenderness and sensitivity.  Under the 
criteria in effect prior to August 30, 2002, a superficial 
scar that was tender and painful upon demonstration warranted 
a 10 percent disability rating.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2002).  Under the revised regulation, a 
10 percent disability rating is assigned for superficial 
scars that are painful on examination.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2005).  A superficial scar is one not 
associated with underlying soft tissue damage.  Id.  

Here, the evidence of record demonstrates that the veteran 
had a painful scar of the left forearm for which he is 
evaluated as 10 percent disabled, the highest disability 
rating available for a superficial scar under both the prior 
and revised criteria.  See 38 C.F.R. §§ 4.3, 4.7, 4.118, 
Diagnostic Code 7804 (2005); 38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2002).  If the veteran's scar was evaluated as 
analogous to a deep scar or burn scar, it is significantly 
smaller than the 77 square cm, or greater, contemplated in 
the prior and revised criteria for a disability rating in 
excess of 10 percent.  See 38 C.F.R. § 4.118, Diagnostic Code 
7801 (2005); 38 C.F.R. § 4.118, Diagnostic Code 7801 (2002).  
Additionally, the scar is on the left forearm and is not 
considered a disfiguring scar of the head, face or neck such 
that a higher rating is available under alternative 
diagnostic codes.  See 38 C.F.R. § 4.118, Diagnostic Code 
7800 (2005); 38 C.F.R. § 4.118, Diagnostic Code 7800 (2002).  

In short, the veteran's left forearm scar does not more 
closely approximate the criteria for a disability rating in 
excess of 10 percent under available diagnostic codes.  
38 C.F.R. § 4.7 (2005).  As such, the weight of the evidence 
is against the veteran's increased rating claim and the 
doctrine of reasonable doubt is not for application.  See 
38 C.F.R. §§ 4.3, 4.7 (2005).  Moreover, as the veteran's 
disability picture does not more closely approximate the 
criteria for a higher disability rating at any point during 
the pendency of this appeal, a staged rating is not 
appropriate.

Finally, the Board notes that the manifestations of the 
veteran's service-connected scar cannot be regarded as 
presenting an exceptional or unusual disability.  The 
disability picture is not reflective of factors that take it 
outside of the norm.  See Moyer v. Derwinski, 2 Vet. 
App. 289, 293 (1992); see also Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993).  Accordingly, the Board finds that the 
disability under consideration does not warrant referral for 
the assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b) (2005).

Functional Limitation of Left Forearm

The veteran's shell fragment wound of the left forearm is 
rated under Diagnostic Code 5307, which applies to residuals 
of injury to muscle group VII, namely the muscles arising 
from internal condyle of the humerus.  The function of these 
muscles is flexion of wrist and fingers.  Diagnostic Code 
5307 provides for a 10 percent evaluation for a moderate 
disability, a 20 percent evaluation for a moderately severe 
disability, and a 30 percent evaluation for a severe 
disability.  38 C.F.R. § 4.73, Diagnostic Code 5307.

The Board notes that the veteran's shell fragment wound to 
the left forearm has been evaluated as a muscle injury 
resulting from a shell fragment wound, and that by regulatory 
amendment effective June 3, 1997, changes were made to the 
schedular criteria for evaluating muscle injuries, as set 
forth in 38 C.F.R. §§ 4.55, 4.56.  See 62 Fed. Reg. 30237-240 
(2003).  The new criteria include such changes as the 
deletion of any reference to a history of unemployability as 
an indicator of or a prerequisite to a finding of a 
moderately severe injury and a deletion of the 
characterization of the requisite entrance and exit wounds as 
"large."  62 Fed. Reg. at 30238 (to be codified at 38 C.F.R. 
§ 4.56(a), (b)).  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The changes to the criteria effectuated in July 1997 
merely altered the presentation of the information as 
provided, and no substantive change resulted.  38 C.F.R. § 
4.73 (2005).  The nomenclature of the muscles assigned to the 
different muscle groups was revised. The ratings assigned for 
severe, moderately severe, moderate, and slight levels of 
disability were not changed. 

Under the "old" version of 38 C.F.R. § 4.56, a moderate 
disability of muscles was a through and through or a deep 
penetrating wound of relatively short track by single bullet 
or small shell or shrapnel fragment.  Absence of the 
explosive effect of a high velocity missile, and of residuals 
of debridement or of prolonged infection.  The service 
medical records would show a record of hospitalization in 
service for treatment of the wound.  In addition, there would 
be records following service of consistent complaints of one 
or more of the cardinal symptoms of muscle wounds 
particularly fatigue and fatigue-pain after moderate use, 
affecting the particular functions controlled by the injured 
muscles.  Objectively, the medical evidence would show a 
moderate injury to a muscle group manifested by entrance and 
(if present) exit scars linear or relatively small and so 
situated as to indicate relatively short track of missile 
through tissue; signs of moderate loss of deep fasciae or 
muscle substance or impairment of muscle tonus, and definite 
weakness on comparative tests.  38 C.F.R. § 4.56(b) (as in 
effect prior to July 3, 1997).

A moderately severe disability of muscles was a through and 
through or deep penetrating wound by high velocity missile of 
small size or large missile of low velocity, with debridement 
or with prolonged infection or with sloughing of soft parts, 
intramuscular cicatrisation.  The service medical records 
would show a record of hospitalization for a prolonged period 
in service for treatment of the wound of severe grade.  In 
addition, there would be records following service of 
consistent complaints of cardinal symptoms of muscle wounds.  
There might also be evidence of unemployability because of an 
inability to keep up with the work requirements.  
Objectively, the medical evidence would show a moderately 
severe injury to a muscle group manifested by entrance and 
(if present) exit scars relatively large and so situated as 
to indicate track of missile through important muscle groups.  
Further, there are indications on palpation of moderate loss 
of deep muscle substance or moderate loss of normal firm 
resistance of muscles compared with the sound side.  Tests of 
strength and endurance of muscle groups involved give 
positive evidence of marked or moderately severe loss. 38 
C.F.R. § 4.56(c) (as in effect prior to July 3, 1997).

Under the revised criteria, a moderate disability of muscles 
is: (i) Type of injury: through and through or deep 
penetrating wound of short track from a single bullet, small 
shell or shrapnel fragment, without explosive effect of high 
velocity missile, residuals of debridement, or prolonged 
infection; (ii) History and complaint: service department 
record or other evidence of in-service treatment for the 
wound; record of consistent complaint of one or more of the 
cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles; (iii) Objective findings: entrance and (if present) 
exit scars, small or linear, indicating short track of 
missile through muscle tissue. Some loss of deep fascia or 
muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  38 C.F.R. § 4.56(d)(2) (2005).

A moderately severe disability of muscles is: (i) Type of 
injury: through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intramuscular scarring; (ii) History and 
complaint: service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound; record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements; (iii) Objective findings: 
entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups; indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side; tests of 
strength and endurance compared with sound side demonstrate 
positive evidence of impairment.  38 C.F.R. § 4.56(d)(3) 
(2005).

The veteran complains of pain and loss of strength in his 
left arm that he feels is not properly compensated by his 
current disability rating.  For the following reasons, the 
Board finds that the veteran is not entitled to an increased 
rating.

From a review of the evidence, there is a history of in-
service hospitalization and treatment for only five days at 
which time the veteran was released back to his unit. At the 
time of the initial injury, the  service medical records 
document debridement and sutures.  There is no evidence that 
the veteran had prolonged infection, sloughing of soft parts, 
or intramuscular scaring.  Moreover, there was no evidence of 
a missile track through one or more muscle groups, loss of 
deep fascia, muscle substance, or normal firm resistance of 
muscles compared to the sound side.

Likewise, the current evidence fails to demonstrate 
consistent complaints of cardinal signs and symptoms of 
moderately-severe muscle disability, evidence of inability to 
keep up with work requirements, or objective findings 
indicative of a moderately severe muscle disability.  The 
evidence reveals normal/full range of motion of the left 
forearm.  The main complaints evolve around decreased 
strength and increased fatigability (for which he indicates 
he compensated by using his other arm more often).  However, 
the veteran's current rating as a moderate muscle injury 
contemplates impairment and definite weakness of the muscle. 
The evidence is not indicative of limitation of function due 
to an impairment that approximates marked or moderately 
severe loss of strength and endurance or positive impairment.  
Instead the September 1997 VA examination report refers to 
decreased strength with complaints of aching while the April 
1999 VA examination report refers to normal muscle strength 
in both upper extremities with relative weakness of the left 
forearm when compared to the right, the level of which the 
examiner indicated was expected as the veteran was right-
handed.  The circumference of the veteran's left forearm was 
one centimeter smaller than the right.  This objective 
evidence, while indicative of some loss of function due to 
fatigability and decreased strength, does not approximate a 
marked or moderately severe loss or the loss of power/lowered 
threshold of fatigue in excess of that contemplated in his 
current evaluation as a moderate muscle disability.

The Board notes that while the March 2003 VA examination 
report reveals evidence confirming weakness of the left arm, 
the examiner indicates that the findings were more likely a 
consequence of the veteran's 1997 cerebrovascular accident.  
As such, these findings will not be used to evaluate the 
veteran's service-connected disability.  There are, in short, 
no objective findings of record that would establish that the 
degree of disability resulting from the veteran's muscle 
group VII impairment more nearly approximates the level of 
moderately severe.  Therefore, an increased evaluation is not 
warranted.  Moreover, as the veteran's disability picture 
does not more closely approximate a moderately severe muscle 
disability at any point during the pendency of this appeal, a 
staged rating is not appropriate.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2005), as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  However, the Board finds no basis upon 
which to assign a higher disability evaluation.  The evidence 
shows that the veteran demonstrated full range of motion of 
the elbow and as such, a rating under diagnostic codes 
regarding limitation of motion is not warranted (excessive 
fatigability and pain are utilized in the veteran's current 
combined 20 percent disability rating).  See 38 C.F.R. § 4.14 
(2005).  Also, the Board notes the veteran's subjective 
complaints of a tingly sensation in his left forearm down to 
his fingertips; however, objective evidence at the April 1999 
VA examination revealed that the veteran had no neurological 
abnormalities and sensation was normal.  As such, a review of 
the record, to include the veteran's subjective complaints 
and the objective medical evidence, otherwise fails to reveal 
any additional functional impairment associated with the 
veteran's residuals of a shell fragment wound of the left 
forearm to warrant consideration of alternate rating codes.

Finally, the Board finds that the disability under 
consideration does not warrant referral for the assignment of 
an extraschedular rating pursuant to 38 C.F.R. § 3.321(b) 
(2005).  Pursuant to 38 C.F.R. § 3.321 (b), in exceptional 
cases where schedular evaluations are found to be inadequate, 
an extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service 
connected disability may be assigned.  The governing norm is 
a finding that the case presents such an exceptional or 
unusual disability picture with such related factors such as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The current evidence of 
record does not demonstrate, nor has it been contended, that 
the veteran's disability resulted in frequent periods of 
hospitalization.  Moreover, it is undisputed that the service 
connected disability at issue has an adverse effect upon 
employment with the veteran indicating he had to utilize his 
right arm to compensate for his decreased strength when 
lifting or carrying.  However, as indicated above, the 
objective evidence failed to show increased atrophy from such 
decreased use other than a one-centimeter loss of 
circumference of the left forearm when compared to the 
veteran's dominant right arm.  It bears emphasis that the 
degrees of disability in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the grades of disability.  Under these circumstances, it 
is the Board's conclusion that the veteran's muscle 
disability picture does not present manifestations that could 
be regarded as presenting an exceptional or unusual 
disability and the evidence is not reflective of factors that 
take it outside of the norm. 

Duty to Notify and Assist

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must be provided prior 
to the adjudication appealed, and must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim. 

As the veteran's service connection claim has been resolved 
in his favor, the Board dispenses with discussion of the duty 
to notify and assist with this portion of his claim.  As for 
his increased rating claims, the veteran was notified by 
letter in August 2001 of the evidence necessary to establish 
this claim.  Another letter was issued in November 2004 
which, in addition to indicating the type of evidence 
necessary to establish an increased rating, also requested he 
send to VA any evidence in his possession that pertains to 
his claim.  The letter also informed him of the evidence 
necessary substantiate his claim that he was expected to 
provide and the evidence VA would seek.  Thus, the Board 
considers VA's notice requirements met in the instant case.  

With respect to the timing of the notice, the Board finds 
that any defect with respect to the timing was harmless 
error.  The veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices.  It is clear from the veteran's 
active role in the adjudication of his claim, to include 
informing VA where he received treatment and indicating he 
had no additional evidence to submit, that he understood the 
evidence needed to substantiate his claim and his and VA's 
roles in the claims process.  See August 2001, October 2002, 
October 2003, and January 2005 statements.  Under these 
circumstances, the Board is satisfied that any error in the 
timing of the complete notice was harmless.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. § 
5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2005).  The 
veteran has been afforded numerous VA examinations in 
connection with his increased rating claims and the resulting 
reports are of record.  His service medical records, Social 
Security Administration (showing receipt of benefits for 
conditions other than service-connected disabilities), and VA 
medical records have been associated with his claims file.  
As the veteran has not identified or properly authorized the 
request of any other evidence, the Board concludes that no 
further assistance to the veteran regarding development of 
evidence is required.  See McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997).


ORDER

Service connection for squamous and basal cell carcinoma with 
actinic keratoses is granted.

An increased rating for residual tender scar from a shell 
fragment wound to the left forearm is denied.

An increased rating for functional limitation in the use of 
the left forearm with loss of strength and fatigability is 
denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


